10

11

12

14

15

16

17

18

19

20

21

22

23

 

 

 

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
OK

UNITED STATES OF AMERICA, Case No. 2:14-cr-357-APG-NJK

Plaintiff, ORDER REGARDING SEIZED CASH

Vv.
BRIAN WRIGHT,
Defendant.
Defendant Brian Wright was arrested in connection with armed robberies of jewelry
stores. At the time of his arrest, law enforcement officers seized various items from the house

where Wright was arrested including a watch, a cell phone, and $23,513.00 in cash. After
sentencing, Wright moved for return of the seized property. Magistrate Judge Ferenbach held an
evidentiary hearing (ECF No. 375) and recommended that the Government must return the watch
and jewelry, but not the cash. ECF No. 321. Wright did not object, so I adopted Judge
Ferenbach’s recommendation. ECF No. 339.

The Ninth Circuit vacated part of that decision because Judge Ferenbach and my
“conclusion that ‘Wright has not shown he is the rightful owner of the money and is not entitled
to’ its return improperly relieved the Government of its threshold burden of establishing that the
cash was ‘contraband or subject to forfeiture.” ECF No. 406 at 6 (citations omitted). The issue
was remanded for further proceedings. The parties filed supplemental briefs and agreed that I
should rely on the evidence presented at the February 7, 2019 evidentiary hearing rather than
conducting another evidentiary hearing.

“A person aggrieved by an unlawful search and seizure of property or by the deprivation

of property may move for the property’s return.” Fed. R. Crim. P. 41(g). “[W]hen the property

 
10

11

12

14

15

16

17

18

19

20

a1

22

23

 

 

in question is no longer needed for evidentiary purposes, either because trial is complete [or] the
defendant has pleaded guilty, .. . the burden of proof changes. The person from whom the
property is seized is presumed to have a right to its return, and the government has the burden of
demonstrating that it has a legitimate reason to retain the property.” United States v. Martinson,
809 F.2d 1364, 1369 (9th Cir. 1987). “[T]he government must justify its continued possession of
the property by demonstrating that it is contraband or subject to forfeiture.” Jd.

Wright’s position about ownership of the cash has flip-flopped during this case. When he
was arrested, Wright denied living in the house where he was arrested, and denied that the seized
items were his. ECF Nos. 310-3 at 13-21, and 375 at 40-43. Now that the case has concluded,
Wright contends he was living in the house, the cash was his, and he wants it back. /d. at 11-12.
The Government has contended all along that Wright was living at the house and the items were
his, proving he participated in the robberies. Despite Wright’s inconsistencies, the evidence
demonstrates that Wright was “[t]he person from whom the property [was] seized” and thus “is
presumed to have a right to its return.” Martinson, 809 F.2d at 1369.

“The government can rebut the presumption that property ought to be returned by
proving a ‘legitimate reason’ for retaining the property that is ‘reasonable under all of the
circumstances.’” United States v. Gladding, 775 F.3d 1149, 1152 (9th Cir. 2014) (citations and
alterations omitted). “The simplest way for the government to carry its burden is to prove ‘the
property . . . is contraband or subject to forfeiture.’” /d. (citations omitted).

The Government has proven that the cash is contraband. The timing of the seizure in
relation to the robberies and subsequent fencing of some of the goods (ECF No. 375 at 22-24),
and the location of the cash—hidden in the attic of the house—strongly indicate the money was

proceeds of the robberies. Wright had no lawful employment at the time; he contends his co-

 
10

11

12

14

15

16

17

18

19

20

21

22

23

 

 

defendant lent him $3,000 but he can’t recall when or any details (/d. at 16); and he claims
someone gave him $600 to buy the seized watch but he can’t remember who (/d. at 21). He
claims “a large chunk” of the seized cash came from “frequent gambling” but could offer no
specifics of dates or locations. /d. at 11. He admits that he “never won like a chunk, but a few
thousand at a time [on] different occasions.” Jd. at 15. Wright’s testimony was sketchy at best
and his explanations are not reasonable. The Government’s explanations are far more reasonable
under all the circumstances. Therefore, the Government has proven a legitimate reason for
retaining the cash as contraband. Gladding, 775 F.3d at 1152.

IT IS THEREFORE ORDERED that Wright’s motion for return of property (ECF No.
309) is again DENIED.

Dated this 26th day of August, 2019. -

2=——

z

 

ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

Go

 
